Citation Nr: 1038775	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10 -08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North 
Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative changes of 
the left hip with possible avascular necrosis (claimed as a left 
hip condition) secondary to service-connected chondromalacia of 
the bilateral knees.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine and osteoarthritis of the lower 
lumbosacral spine (claimed as a back condition) secondary to 
service-connected chondromalacia of the bilateral knees.
 
4.  Entitlement to an increased rating for chondromalacia of the 
right knee, evaluated as 20 percent disabling.  

5.  Entitlement to an increased rating for chondromalacia of the 
left knee, status post total left knee arthroplasty evaluated as 
20 percent disabling prior to June 8, 2010, 100 percent between 
June 8, 2010 and July 31, 2010 for convalescence and 30 percent 
as of August 1, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issues of entitlement to service connection for a psychiatric 
disorder, for degenerative changes of the left hip with possible 
avascular necrosis and degenerative disc disease of the 
lumbosacral spine and osteoarthritis of the lower lumbosacral 
spine are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
chondromalacia of the right knee is manifested by full extension, 
flexion limited to 70 degrees with pain on movement, tenderness 
with palpation of the medial joint line and positive Clarke's 
patellofemoral compression test.

2.  The preponderance of the evidence shows that the Veteran's 
chondromalacia of the left knee is manifested by full extension, 
flexion limited to 70 degrees with pain on movement, tenderness 
with palpation of the lateral and medial joint line, positive 
Clarke's patellofemoral compression test and positive patellar 
apprehension test.


CONCLUSIONS OF LAW

1.  The schedule criteria for a disability rating in excess of 20 
percent for right knee instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic 
Code 5256-5262 (2010). 

2.  The schedule criteria for a disability rating in excess of 20 
percent prior to June 8, 2010, 100 percent between June 8, 2010 
and July 31, 2010 for convalescence and 30 percent as of August 
1, 2011 for chondromalacia of the left knee status post total 
left knee arthroplasty have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Codes 5256-5262 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 percent and 100 percent "based on the nature of the symptoms of 
the condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

In an October 2008 VCAA letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claims for 
an increased rating of his bilateral knees, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need to 
advise VA of, or submit any further medical evidence relevant to, 
the claims.  Specifically, he was informed that evidence that may 
show an increase in severity might be a statement from his doctor 
containing physical and clinical findings, results from 
laboratory tests or x-rays and the dates of examinations and 
tests.  He was also informed that he could provide lay statements 
from individuals who are able to describe from their own 
knowledge and personal observations in what manner his 
disabilities have become worse.  The letter also advised the 
Veteran how disability ratings and effective dates are assigned.  
Thus, the Board finds that the October 2008 letter satisfied the 
duty to notify provisions and it was provided to the Veteran 
prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1);

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, VA treatment 
records and a VA examination dated in October 2009.  

The October 2009 VA examination report reflects that the examiner 
obtained an oral history of the symptoms of the Veteran's 
chondromalacia of the bilateral knees, reviewed the Veteran's 
claims file and conducted a physical evaluation of the Veteran.  
The examiner documented in detail the claimed symptoms and the 
effect those symptoms have on his daily activities.  As such, the 
Board finds the October 2009 VA examination is adequate for 
rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion).

In addition, there is no indication in the file that there are 
additional relevant records available that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when an appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Moreover, staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45 (2010).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or misaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's chondromalacia of the bilateral knees are currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for 
limitation of leg extension.  A 20 percent disability rating is 
warranted under Diagnostic Code 5261 (limitation of leg 
extension) if the competent medical evidence shows that a 
veteran's knee disabilities are manifested by leg extension 
limited to 15 degrees.  A 30 percent rating under Diagnostic Code 
5261 is warranted if the competent medical evidence shows that 
his knee disabilities are manifested by leg extension limited to 
20 degrees.   

An October 2009 VA examination reveals that the Veteran reported 
that his knees have continued to worsen with time.  The Veteran 
described daily pain of the entire knee.  The pain is aggravated 
when walking on concrete.  He used a cane in the left hand due to 
his left knee and hip pain.  The Veteran is only able to walk 
very short distances at this time before developing significant 
knee pain and he is unable to exercise due to the knee pain.  
Cold weather also aggravates his knee pain   He revealed that his 
knees have occasional edema and they are very stiff.  The Veteran 
indicated that his knees buckle on occasion and he has fallen in 
the past.  He is able to perform his activities of daily living, 
but it is difficult for him to put on his socks and shoes.  He is 
currently unemployed.  

The examiner observed that the Veteran's knees did not have 
erythema or effusion.  There was no patella alta of baja noted.  
The examiner noted that there were no genu varum or valgum.  
There was tenderness with palpation to the right medical joint 
line and tenderness of the left lateral and medial joint line.  
The Veteran had a positive Clarke's patellofemoral compression 
test bilaterally.  He had a positive patellar apprehension test 
on the left side and negative on the right side.  Drawer's and 
McMurray's tests were both negative.  The examiner revealed that 
there was no varus or valgus laxity noted.  Pre-exercise the 
Veteran was able to extend to zero degrees bilaterally and left 
active and passive flexion to 34 degrees.  Active and passive 
flexion of the right knee was to 45 degrees.   The examiner noted 
that the Veteran was able to flex both knees to at least 70 
degrees to test drawer's, which was tested prior to measuring 
range of motion.  The Veteran performed five repetitions of 
exercise for each knee.  There was evidence of pain bilaterally 
with grimacing and grunting.  There was no evidence of weakness, 
incoordination, fatigability, lack of endurance or flare-ups.  
Post exercise, bilateral extension was to zero degrees.  Active 
and passive flexion of the left knee was to 10 degrees and right 
knee was to 20 degrees.  However, the examiner noted that when 
the Veteran sat in the chair, his knees were flexed to at least 
70 degrees.     

A January 2009 VA orthopedic report reveals that the Veteran's 
bilateral knees had intermittent swelling with no instability.  
His bilateral knee disability has caused limited walking.  The 
physician noted that the Veteran did not use a cane.  Physical 
evaluation revealed that the bilateral knees were nontender and 
had no edema.  The Veteran had crepitus in both knees.  
McMurray's, Lachman's and Drawer's tests were all negative.  
Flexion was limited to 90 degrees bilaterally and he had full 
extension.  

Based on the evidence of record, the most pertinent of which was 
discussed above, the Veteran's bilateral knees did not 
objectively demonstrate limited leg extension of 20 degrees at 
any time relevant to the current appeal period.  Rather, the 
Veteran demonstrated full extension during the October 2009 VA 
examination.  There was evidence of pain on movement; however, 
the evidence did not show weakness, incoordination, fatigability, 
lack of endurance or flare-ups.   The Board finds that the 
objective medical evidence did not reveal that pain on use had 
resulted in additional functional limitation to the extent that 
under the limitation of motion codes the Veteran's disability 
would be more than 20 percent disabling.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran 
is not entitled to a disability rating in excess of 20 percent 
for his service-connected chondromalacia of the right knee for 
the entire appeals period and the Veteran's service-connected 
chondromalacia of the left knee prior to June 8, 2010.

The Board has also considered whether the Veteran is entitled to 
a rating higher for his bilateral knee disabilities or a separate 
rating for his bilateral knee disabilities under alternate 
Diagnostic Codes.  

In this regard, the Board acknowledges that a Veteran who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 
2004).  Under Diagnostic Code 5260 flexion limited to 45 degrees 
warrants a disability rating of 10 percent,  flexion limited to 
30 degrees warrants a disability rating of 20 percent and flexion 
limited to 15 degrees warrants a 30 percent disability rating.  
The Board notes that pre exercise, active and passive range of 
motion for the left leg was limited to 34 degrees and for right 
knee active and passive range of motion was limited to 45 
degrees.  This indicates that the chondromalacia of the bilateral 
knees meets the requirements for a separate disability rating of 
10 percent for limited flexion under Diagnostic Code 5260.  Post 
exercise, the examiner reported that the Veteran's flexion was 
limited to 20 degrees for the right knee and 10 degrees for the 
left knee, suggesting that the Veteran's right knee should be 
rated as 20 percent disabling and the Veteran's left should be 
rated as 30 percent disabling due to pain after repetitive 
motion.   However, there is a question of validity with respect 
to these results as the examiner observed that the Veteran was 
able to flex both knees to 70 degrees as part of the Drawer's 
test prior to measuring range of motion and he was able to sit in 
a chair with his knees flexed to about 70 degrees after exercise.  
Therefore, the Board finds that the Veteran was able to flex to 
approximately 70 degrees during the VA examination.  In addition, 
this is consistent with the January 2009 VA orthopedic consult 
which revealed that the Veteran's flexion was limited to 90 
degrees bilaterally.  In this case, as the overall evidence 
reveals that even post exercise, the Veteran was able to flex his 
knees to about 70 degrees at the worst bilaterally, the Board 
concludes that the preponderance of the evidence shows that a 10 
percent rating is not warranted.  Accordingly, the Veteran is not 
entitled to a separate rating for his chondromalacia of the 
bilateral knees under Diagnostic Code 5260. 

The other rating codes evaluating knee and leg disabilities that 
provide for a disability rating higher than 20 percent include 
Diagnostic Codes 5356, 5357 and 5262.  The medical evidence shows 
that the Veteran's chondromalacia of the bilateral knees are not 
characterized by severe recurrent subluxation or lateral 
instability, as the VA examiner noted that was no varus or valgus 
laxity bilaterally and the October 2008 VA orthopedic consult 
shows that the Veteran's knees were stable in all directions.  In 
addition, there is only one mention of the Veteran's leg giving 
way in the VA treatment records.  See January 2007 VA treatment 
record.  The medical evidence also does not show malunion or 
nonunion of the tibia and fibula or ankylosis associated with the 
service-connected knee disabilities.  Therefore, a higher 
disability rating is not available under the criteria set forth 
in Diagnostic Codes 5256, 5257, 5262 and 5263.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

The Board notes that the RO granted a temporary 100 percent 
rating for convalescence following surgery, effective from June 
8, 2010 to August 1, 2011. See 38 C.F.R. § 4.30 (2010).  The 100 
percent rating in effect during this period is the maximum rating 
possible under all potentially applicable rating criteria.  The 
Veteran cannot be awarded more than 100 percent under schedular 
criteria at any given time.  See 38 C.F.R. § 4.71a.  Thereafter, 
the RO indicated that the Veteran will be assigned a 30 percent 
disability evaluation as of August 1, 2011, which is the minimum 
rating following prosthetic replacement of the knee joint.  See 
38 C.F.R. § 4..71a, Diagnostic Code 5055 (2010).  In this case, 
the Board cannot evaluate this rating to determine if it is 
proper as it will be based on evidence collected in the future.

The Board has considered whether staged ratings are appropriate 
with respect to the Veteran's service-connected chondromalacia of 
the right knee and whether additional staged ratings are 
appropriate for the Veteran's service-connected left knee 
chondromalacia.  The medical evidence of record shows that the 
chondromalacia of the right knee has has not fluctuated 
materially during the course of this appeal.  Furthermore, the 
evidence of record also does not reveal that the Veteran's left 
chondromalacia has undergone varying and distinct levels of 
severity that is not already contemplated in the Veteran's 
current staged ratings.  As such, a staged rating or additional 
staged ratings are not warranted.

Thus, for the reasons explained above, the Board finds that the 
medical evidence more closely approximates the current disability 
evaluation of 20 percent for chondromalacia of the right knee for 
the entire appeal period and a 20 percent for chondromalacia of 
the left knee, status post left total knee arthroplasty evaluated 
as 20 percent disabling prior to June 8, 2010.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected bilateral knee disabilities are inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's chondromalacia of the bilateral knee with the 
established criteria found in the rating schedule for limitation 
of extension of the leg shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the record shows that the Veteran is currently 
unemployed.  An October 2008 VA orthopedic report reveals that 
the Veteran reported that he was a realtor and walking had become 
intolerable.  Although there is some evidence that the Veteran's 
knees have interfered to some extent with employment, the overall 
evidence indicates that his bilateral knee disorders have not 
caused marked interference with his employment that is not 
already contemplated in the schedular criteria.  Furthermore, the 
evidence shows that his bilateral knee disability has not 
necessitated frequent periods of hospitalization or has otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to an increased rating for chondromalacia of the 
right knee, evaluated as 20 percent disabling is denied.  

2.  Entitlement to an increased rating for chondromalacia of the 
left knee, status post left total knee arthroplasty evaluated as 
20 percent disabling prior to June 8, 2010, 100 percent between 
June 8, 2010 and July 31, 2010 for convalescence and 30 percent 
as of August 1, 2011 is denied. 


REMAND

Unfortunately, after a review of the record, the Board concludes 
that further development is necessary prior to adjudicating the 
remaining issues on appeal.  

With respect to the Veteran's service connection claim for a 
psychiatric disorder, originally claimed as PTSD, the Board notes 
that the Veteran was not provided with a VA examination.  VA has 
a duty to provide an examination when the record lacks evidence 
to decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In this case, the evidence of record indicates that 
the Veteran was diagnosed with PTSD associated with interaction 
with Vietnam combat veteran's during service as a chaplain.  The 
Veteran's service personnel records show that the Veteran was a 
chaplain assistant student from October 1972 to November 1972.  
The Board observes that as a chaplain assistant student talking 
with combat Veteran's after returning from Vietnam would be 
consistent with his duties.  Thus, there is supporting evidence 
of the claimed stressor.  With respect to the diagnosis of PTSD 
it is unclear if it was based on the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) as required under 38 C.F.R. §  
4.125(a) (2010).  Based on the foregoing, the Board concludes 
that the Veteran should be provided with a VA psychiatric 
examination.

Regarding the Veteran's service connection claims for a left hip 
disorder and back disorder secondary to service-connected 
chondromalacia of the bilateral knees, the Veteran was provided 
with a VA examination and opinion in October 2009.  The Board 
observes that the examiner provided the opinion that she could 
not resolve the questions of whether or not the Veteran's current 
back disorder and left hip disorder is related to his service-
connected bilateral knee disorders without resorting to mere 
speculation.  The examiner also provided a brief rationale for 
her opinion based on the fact that there are other risk factors 
for the Veteran's low back disorder and that the medical evidence 
did not support the theory that the Veteran's left hip was 
secondary to his service-connected chondromalacia of the 
bilateral knees.  In this case, the Board notes that the examiner 
did not discuss her answer in terms of whether she could provide 
an opinion on whether the back and left hip disorders are "as 
likely as not" caused by or aggravated by the Veteran's service-
connected chondromalacia of the bilateral knees.  Thus, the Board 
finds that the Veteran should be provided with another VA 
examination to address such question. 




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of any current psychiatric 
disorder, including PTSD.  The claims file, 
including a list of verified stressor(s) 
(which should include Veteran's stressor of 
working as a chaplain assistant where he met 
Vietnam combat veterans) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record and 
examining the Veteran, the examiner should 
answer the following questions:

a.	The examiner should determine whether 
the Veteran currently has PTSD.  If 
so, the examiner should determine 
whether the corroborated in-service 
stressor(s) provided by the AOJ, which 
at the minimum include the Veteran's 
stressor of working as a chaplain 
assistant where he met Vietnam combat 
veterans, were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  

b.	The examiner should identify any other 
psychiatric diagnosis and provide an 
opinion as to whether it is at least 
as likely as not (i.e., a 50 percent 
probability or greater probability) 
that any identified disability is 
etiologically related to the Veteran's 
active duty service or his service-
connected disabilities.  

The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

2.	Schedule the Veteran with a VA examination 
to determine the etiology of any left hip 
and back disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion as to 
whether any left hip disability and/or back 
disability found on examination is at least 
as likely than not (i.e., a fifty percent or 
greater probability) caused by or 
aggravated by the Veteran's service-
connected chondromalacia of the bilateral 
knees.  

The examiner should provide a complete 
rationale for all conclusions reached and 
the foundation for all conclusions should be 
clearly set forth.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
psychiatric disorder, degenerative changes 
of the left hip with possible avascular 
necrosis and degenerative disc disease of 
the lumbosacral spine and osteoarthritis of 
the lower lumbosacral spine, based on a 
review of the entire evidentiary record.  If 
the benefit sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental statement 
of the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


